NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

MICHAEL SHAWN O'BRIEN, as curator )
of the estate Michael J.P. O'Brien, )
                                    )
              Appellant,            )
                                    )
v.                                  )           Case No. 2D17-1274
                                    )
COMFORT LINE PRODUCTS, INC.,        )
                                    )
              Appellee.             )
________________________________ )

Opinion filed April 4, 2018.

Appeal from the Circuit Court for Lee
County; Michael T. McHugh, Judge.

Matthew A. Linde and Robin D.
Merriman II of Matthew A. Linde, P.A.,
Fort Myers, for Appellant.

Stuart M. Pepper, Cape Coral, and
Richard M. Ricciardi, Jr., of Powell,
Jackson, Stevens & Ricciardi, P.A., Fort
Myers, for Appellee.


PER CURIAM.


              Affirmed.


NORTHCUTT, MORRIS, and BLACK, JJ., Concur.